DETAILED ACTION
This Office Action is in response to applicant’s arguments on August 4, 2022 for Application # 17/090,150 filed on November 05, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

No claims are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0169645 A1 (hereinafter ‘Li’) in view of Zhu et al. US 20170351710 A1 A1 (hereinafter ‘Zhu’).

As per claim 1, Li disclose, A computer-implemented visual search method, the method comprising: 
generating a first image embedding of an image received as a search input (Li: paragraph 0004: disclose receiving an image query and the results having images corresponding to the image query and paragraph 0031: disclose providing search results in response to receiving a query image and paragraph 0026: disclose image is in format include GIF, JPEG, JPEG2000 and examiner equates this to image embedding of an image and paragraph 0003: disclose search based on features of the image, examiner argues that image embedding of image is translating to get the features as disclosed in the specification and this prior art teaches of searching on features of the image. Examiner also discuss embedding referring to secondary art below);
generating a first text embedding of text associated with the image ((Li: paragraph 0004: disclose receiving a label query and the results having label corresponding to the label query, examiner argues that image embedding of label is translating to get the features as disclosed in the specification and this prior art teaches of searching on features of the label. Examiner also discuss embedding referring to secondary art below); 
determining a visual similarity score for a candidate search-result image using the first image embedding and a second image embedding for the candidate search-result image (Li: paragraph 0031: disclose query results are assigned an image match “similarity” score); 
determining a textual similarity score for the candidate search-result image using the first text embedding and a second text embedding for the candidate search-result image (Li: paragraph 0033: disclose similarity score between two labels “monument” and “memorial”); 
determining an aggregate similarity score for the candidate search-result image using the visual similarity score and the textual similarity score (Li: paragraph 0042-43: disclose group “aggregate” score and Fig. 5: Element 570: disclose a normalized group score); and 
outputting the candidate search-result image as a search result related to the image based on the aggregate similarity score (Li: paragraph 0051: disclose grouped results that are sorted by score and highest scoring group be first in a list).
It is noted, however, Li did not specifically detail the aspects of
embedding;
similarity scoring as recited in claim 1.
On the other hand, Zhu achieved the aforementioned limitations by providing mechanisms of
embedding (Zhu: paragraph 0048: disclose translating into vector and it is used in similarity determination, which is similar to the process disclosed in the specification in paragraph 0030);
similarity scoring (Zhu: paragraph 0048: disclose comparing by taking the cosine of the angle between the two vectors, which is similar to the process disclosed in specification in paragraph 0082).
Li and Zhu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Li and Zhu because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Shu with the method described by Li in order to solve the problem posed.
The motivation for doing so would have been to is efficient ways to match content with images and to evaluate the matching of content and images. 
Therefore, it would have been obvious to combine Zhu with Li to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In Li disclose, wherein determining the aggregate similarity score comprises: multiplying a text weight by the textual similarity score to generate a weighted textual similarity score; multiplying a visual weight by the visual similarity score to generate a weighted visual similarity score, and adding the weighted textual similarity score and the weighted textual similarity score to form the aggregate similarity score (Li: paragraph 0042-43: disclose group “aggregate” score and Fig. 5: Element 570: disclose a normalized group score as this limitation cites a formula of text and visual weight to generate an aggregate similarity score).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In Li disclose, wherein generating the aggregate similarity score comprises: multiplying the text weight by the textual similarity score to generate a weighted textual similarity score, multiplying the visual weight by the visual similarity score to generate a weighted visual similarity score, and adding the weighted textual similarity score and the weighted textual similarity score to form the aggregate similarity score (Li: paragraph 0042-43: disclose group “aggregate” score and Fig. 5: Element 570: disclose a normalized group score as this limitation cites a formula of text and visual weight to generate an aggregate similarity score).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In Li disclose, wherein the relevance rank is assigned without reference to user interaction data with the image (Li: paragraph 0042-43: disclose group “aggregate” score and Fig. 5: Element 570: disclose a normalized group score as this limitation cites a formula of text and visual weight to generate an aggregate similarity score).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In Li disclose, wherein the first image embedding is generated using a neural network (Li: paragraph 0034: disclose machine learning techniques, which examiner equated to neural network).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In Li disclose, wherein the text is a title of the image (Li: Fig. 3 and Element 314: disclose is the title of the image is “Statue of Liberty”).

Claims 3, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0169645 A1 (hereinafter ‘Li’) in view of Zhu et al. US 20170351710 A1 (hereinafter ‘Zhu’) as applied to claim 1 above, and further in view of Baker et al. US 2009/0319512 A1 (hereinafter ‘Baker’).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Li nor Zhu specifically detail the aspects of
wherein the method further comprising receiving a user input to adjust the text weight and the visual weight as recited in claim 3.
On the other hand, Baker achieved the aforementioned limitations by providing mechanisms of
wherein the method further comprising receiving a user input to adjust the text weight and the visual weight (Baker: Paragraph 0102: disclose adjust the weight depending on a factor).
Li, Baker and Zhu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Li, Baker and Zhu because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Shu and Baker with the method described by Li in order to solve the problem posed.
The motivation for doing so would have been to provide weight by the user to give more importance or least importance to the item. 
Therefore, it would have been obvious to combine Zhu and Baker with Li to obtain the invention as specified in instant claim 3.
.
As per claim 8, Li disclose, One or more computer-storage media having computer-executable instructions embodied thereon that (Li: paragraph 0006: disclose computer readable storage), when executed by a computing system having a processor and memory, cause the processor to: remaining limitations of this claim is similar to limitation in claims 1 and 3. Therefore, examiner reject these limitations under the same rationale as claims 1 and 3.

As per claim 9, most the remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 10, most the remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 11, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 12, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 14, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 15, most the remaining limitations are similar to claims 1, 6 and 3. Therefore, examiner rejects these limitations under the same rationale as claims 1, 6 and 3.

As per claim 16, most the remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 17, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 18, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 15 above. In Li disclose, wherein the neural network is a convolutional neural network (Li: paragraph 0034: disclose machine learning techniques, which examiner equated to convolutional neural network).

As per claim 20, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2015/0169645 A1 (hereinafter ‘Li’) in view of Zhu et al. US 2017/0351710 A1 (hereinafter ‘Zhu’) as applied to claim 1 above, and further in view of Baker et al. US 2009/0319512 A1 (hereinafter ‘Baker’) and Ellsworth et al. US 2013/0254184 A1 (hereinafter ‘Ellsworth’).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 8 above. 
It is noted, however, neither Li, Baker nor Zhu specifically detail the aspects of
wherein the user input is received through a slide control displayed on a search interface as recited in claim 13.
On the other hand, Ellsworth achieved the aforementioned limitations by providing mechanisms of
wherein the user input is received through a slide control displayed on a search interface (Ellsworth: Paragraph 0057: disclose user adjust slider to increase the weight).
Li, Baker, Ellsworth and Zhu are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Li, Baker, Ellsworth and Zhu because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Shu, Ellsworth and Baker with the method described by Li in order to solve the problem posed.
The motivation for doing so would have been to provide a user interface instead of typing the number and also to provide min and max values. 
Therefore, it would have been obvious to combine Zhu, Ellsworth and Baker with Li to obtain the invention as specified in instant claim 13.

Response to Arguments
Examiner withdraws 35 U.S.C. 101 rejection due to applicant arguments and cited section of specification where the “Computer-Storage media” excludes signals per se in paragraph 101.

Applicant's arguments filed on August 04, 2022 have been fully considered but they are not persuasive. 
Examiner’s response to applicant’s argument related to claim 1. 
Applicant argues neither Li nor Zhu teaches ‘generating a first image embedding of an image received as a search input’. Examiner respectfully disagrees with applicant’s argument. Examiner argues that Li disclose in paragraph 0004 of receiving an image query and the results having images corresponding to the image query and in paragraph 0031 of providing search results in response to receiving a query image and in paragraph 0026 of image is in format include GIF, JPEG, JPEG2000 and examiner equates this to image embedding of an image and paragraph 0003: disclose search based on features of the image, examiner argues that image embedding of image is translating to get the features as disclosed in the specification and this prior art teaches of searching on features of the image. However, Zhu disclose in paragraph 0048 of translating into vector and it is used in similarity determination, which is similar to the process disclosed in the specification in paragraph 0030. Examiner believes the applicant’s argument interprets the definition of “embedding” in a narrowly focused as examiner under BRI guidelines interprets embedding as converting image in vectors as taught by the Zhu reference since the limitations appearing in the specification but not recited in the claim should not be read into the claim. 
Regarding claim limitations “determining a visual similarity score for a candidate search-result image using the first image embedding and a second image embedding for the candidate search-result image” and “determining a textual similarity score for the candidate search-result image using the first text embedding and a second text embedding for the candidate search-result image”. Examiner believes applicant just states that the references does not teach the limitation without any detail explanation. Examiner argues that the Li reference teaches on comparing the visual and textual attributes of the image and where the Zhu reference teaches the technique of embedding. The motivation for combining both references would have been to is efficient ways to match content with images and to evaluate the matching of content and images.

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Examiner’s response to applicant’s argument related to claims 3, 8 and 15. 
Applicant argues neither Li, Zhu nor Baker teaches ‘receiving a user input to adjust the text weight and the visual weight’. Examiner respectfully disagrees with applicant’s argument. Examiner argues that Baker reference disclose in Paragraph 0102 of adjust the weight depending on a factor and also in paragraph 0093 of individual ‘user’ can provides “thumbs up” or “thumbs down” are weighted more highly. Examiner under BRI  guidelines interprets the claimed limitations as providing the weight by the user to get better search results since the limitations appearing in the specification but not recited in the claim should not be read into the claim.

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 2017/0255647 A1 disclose “METHOD FOR SELECTING IMAGES FOR MATCHING WITH CONTENT BASED ON METADATA OF IMAGES AND CONTENT IN REAL-TIME IN RESPONSE TO SEARCH QUERIES”

US Pub. US 2017/0255652 A1 disclose “METHOD FOR DYNAMICALLY MATCHING IMAGES WITH CONTENT ITEMS BASED ON KEYWORDS IN RESPONSE TO SEARCH QUERIES”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159